Sykes, P. J.,
delivered the opinion of the court.
This cause presents an appeal from a decree of the chancery court of Lee county ordering the appellants, as agents of the banking department of the state of Mississippi, to issue appellee a certificate of indebtedness on its guaranty fund for the sum of five hundred dollars with interest.
The facts upon which this decree was entered are undisputed, and are as follows: On December 20, 1922, *357W. M. B. Cox, president of the People’s Bank of Baldwyn, Miss., presented to the cashier of the Bank of Tupelo for payment an instrument of writing, a copy of which is here set out in full, Cox stating at the time that he needed some money for the operation of his bank and wanted to get five hundred dollars. The Bank of Tupelo honored the instrument, which is as follows:
“85-127. The Bank of Tupelo.
“Tupelo, Miss., Dec. 20, 1922.
“At sight pay to the order of the Bank of Tupelo $500 five hundred and no/100 dollars, with exchange.
“W. M. B. Cox, Pres.
“To People’s Bank, Baldwyn, Miss.”
It seems that Cox at this time was on his way to parts unknown after having wrecked the People’s Bank of Baldwyn.
The first part of section 3596, Hemingway’s Code, reads as follows:
“All deposits not otherwise secured and all cashier’s checks, certified checks or sight exchange issued by banks operating under this law shall be guaranteed by this act.”
The narrow question here presented is whether or not under this law this instrument is a cashier’s check. It is contended by the appellant that it is not; but is a draft drawn on the Bank of Baldwyn by Cox; that the word “president” does not necessarily mean that he was president of the People’s Bank of Baldwyn, and that it cannot be said that this instrument was drawn on this bank by one of its agents, but rather is an order to the Tupelo Bank by a third party, presumably a depositor, drawn on the People’s Bank of Baldwyn. It is also suggested by the appellant that a cashier’s check is usually issued on a form gotten out by the bank issuing it, whereas this instrument is written on a form of the Tupelo Bank.
A cashier’s check is merely a bill of exchange, drawn by a bank upon itself, and accepted by the act of issuance. 5 Br. C. L., p. 483; Drinkall v. Bank, 11 N. D. 10, 88 N. W. *358724, 57 L. R. A. 341, 95 Am. St. Rep. 693. The instrument in question comps within this definition of a cashier’s check. It is drawn on the Baldwyn Bank by the president of that hank. It was unnecessary in this case for the word “president” to be followed by “People’s Bank, Baldwyn, Miss.” It was known to the officers of the Tupelo Bank, and generally known, that Cox was president of this Baldwyn Bank. His signing the cashier’s check as president could not have meant anything except that he was president of the bank upon which the paper was drawn.
The decree of the court below is affirmed.

Affirmed.